Citation Nr: 0715935	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  04-05 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1951 to July 
1953.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
RO in Detroit, Michigan, which denied a petition to reopen 
the claim for service connection for the cause of the 
veteran's death. 

The appellant requested a hearing before the Board in her 
February 2004 Form 9.  She withdrew that request in a May 
2004 statement.  The Board may proceed to consider the claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board must remand this case for Veterans Claims 
Assistance Act (VCAA) compliance.  The appellant's claim for 
service connection for the cause of the veteran's death was 
previously denied by the Detroit RO in October 2001.  On 
bringing her petition to reopen, the appellant was not 
provided notice of the general requirements to reopen a claim 
or the specific grounds of the previous denial, as required 
by Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board 
remands the claim for Kent compliant VCAA notice.


Accordingly, the case is REMANDED for the following action:

1.  Provide to the appellant all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), Kent v. Nicholson, 20 Vet. App. 1 
(2006), and Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), with respect to the 
claim.  The notice should also inform the 
appellant that she should provide VA with 
copies of any evidence relevant to the 
claim that she has in her possession.  Any 
notice given, or action taken thereafter, 
must comply with current, controlling 
legal guidance.  

2.  Then the AMC should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the appellant and 
her representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



